DETAILED ACTION
This is responsive to the amendment filed 27 December 2021.
Claims 1-15 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Applicant argues:
The presently claimed invention is characterized in that, when obtaining an attention for analyzing a meaning of a speech, the electronic device may use a layer of the lower stage (the first layer 301) from among the plurality of layers included in the encoder RNN, as a key and a value, and may use a layer of the upper stage (the second layer 302) only as a key, such that long-term memory information or relatively global information can be memorized better and the meaning of the speech can be more exactly analyzed. 
On the other hand, in Liu, multiple layers included in the encoder RNN are not distinguished. Liu only discloses the technical feature of using the hidden state generated in the bidirectional RNN layer for the attention mechanism, and does not disclose the technical feature of using the hidden state differently depending on the positions of the layers. 
Thus, Applicant submits that Liu and Zhu fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1.
The Examiner respectfully disagrees. Liu discloses distinguished multiple layers (see the differently shaded set of boxes in Fig. 3, each set representing a distinct layer). Further, Liu discloses “using the hidden state differently depending on the positions of the layers” because the forward state fhi and backward state bhi are used differently than the hidden state hi (see for example “the hidden state hi at each step is a concatenation of the forward state fhi and backward state bhi”, section 3.2, paragraph 2).

Claim Objections
Claims 5-6 and 12-13 are objected to because of the following informalities: the equations in claims 5 and 12 are not legible.  Claims 6 and 13 are objected for depending upon an objected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("Joint online spoken language understanding and language modeling with recurrent neural networks." arXiv preprint arXiv:1609.01462 (2016)) in view of Zhu et al. (US PGPub 2019/0156220).
Claim 1:
Liu discloses a system using an artificial neural network model with a plurality of recurrent neural network (RNN) layers, comprising an attention mechanism (Abstract, see also Fig. 3), the system configured to: 
set, as a first key and a value, at least one first hidden representation obtained through at least one first layer from among the plurality of RNN layers (“the forward state fhi and backward state bhi”, section 3.2, paragraph 2, see also “The bidirectional RNN encoder reads the source word sequence forward and backward. The forward RNN reads the word sequence in its original order and generates a hidden state fhi at each time step. Similarly, the backward RNN reads the word sequence in its reverse order and generate a sequence of hidden states (bhT , ..., bh1)”, section 3.1, paragraph 2); 
set, as a second key, at least one second hidden representation obtained through at least one second layer from among the plurality of RNN layers (“the hidden state hi”, section 3.2, paragraph 2, see also Fig. 3), wherein the at least one second layer is positioned at an upper stage than the at least one first layer in the artificial neural network and the at least one first hidden representation is used as an input of the at least one second laver (Fig. 3); and 
the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, see also “motivated by the use of attention mechanism in encoder-decoder models … when making slot label prediction, instead of only utilizing the aligned hidden state hi at each step, we would like to see whether the use of context vector ci gives us any additional supporting information” section 3.2 paragraph 1), and wherein the at least one first hidden representation comprises information on a short-term memory regarding a local information and the at least one second hidden representation comprises information on a long-term memory regarding a global information (“the hidden state at each time step carries information of the whole sequence, but information may gradually lose along the forward and backward propagation. Thus, when making slot label prediction, instead of only utilizing the aligned hidden state hi at each step, we would like to see whether the use of context vector ci gives us any additional supporting information, especially those require longer term dependencies that is not being fully captured by the hidden state” section 3.2 paragraph 1). 
Liu does not explicitly disclose the system including an electronic device comprising: a memory configured to store information comprising the plurality of recurrent neural network (RNN) layers; and at least one processor connected with the memory, wherein the at least one processor is configured to execute the steps performed by the system.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed to combine the references to yield the predictable result of Liu’s system including an electronic device comprising: a memory configured to store information comprising the plurality of recurrent neural network (RNN) layers; and at least one processor connected with the memory, wherein the at least one processor is configured to execute the steps performed by the system because such electronic devices are the standard mechanisms for performing the claimed tasks.
Claim 2:
Liu in view of Zhu discloses the electronic device of claim 1, wherein the at least one processor is configured to obtain the at least one second hidden representation from the at least one first hidden representation through the at least one second layer (Liu, “the hidden state hi at each step is a concatenation of the forward state fhi and backward state bhi”, section 3.2, paragraph 2). 
Claim 3:
Liu in view of Zhu discloses the electronic device of claim 2, wherein the at least one processor is configured to obtain, from the attention, data on a slot or data on an intent, through at least one third layer positioned at a higher stage than the at least one second layer from among the plurality of RNN layers (section 3.2, paragraph 3, see also Fig. 3). 

Liu in view of Zhu discloses the electronic device of claim 1, wherein the at least one processor is configured to obtain data on a weight of each of the first key and the second key, based on the data on the first key and the data on the second key, and to obtain the attention based on a weighted sum of the data on the weight and the data on the value (“the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, please note the hidden states are based on the forward and backward states). 
	Claim 5:
Liu in view of Zhu discloses the electronic device of claim 1, wherein the at least one processor is configured to obtain the attention based on the claimed equation (Liu, section 3.1, paragraph 3, see also Zhu, [0037]). 
Claim 6:
Liu in view of Zhu discloses the electronic device of claim 5, wherein the at least one processor is configured to: obtain data on a third key in which positional encoding is applied to the at least one first hidden representation; obtain data on a fourth key in which the positional encoding is applied to the at least one second hidden representation; and obtain the attention based at least on the third key and the fourth key (Liu, “the context vector ci is calculated as a weighted average of the RNN hidden states h = (h1, ..., hT )”, section 3.2, paragraph 2, please note the hidden states are based on the forward and backward states and that bidirectional RNN reads on positional encoding). 
	Claims 8-13:

Claim 15:
 Liu in view of Zhu discloses an operation method of an electronic device (Zhu, [0015] and [0016]) the method comprising the steps performed by the electronic device as shown in claim 1 as shown above. 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein training a language model regarding the RNN, training a slot filling model regarding the RNN, and training an intent detection model regarding the RNN share at least one of at least one layer of the plurality of RNN layers, the at least one first hidden representation, or the at least one second hidden representation, and wherein a cost for the RNN is obtained based at least on multiplication of data indicating a cost regarding the language model by a weight-decay term.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657